DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3 and 5-11 are pending as amended on 6/17/2021.
The modified grounds of rejection set forth below are necessitated by Applicant’s amendment filed on 6/17/2021. In particular, the rejection has been modified solely to reflect the incorporation of the subject matter previously recited in claim 4 into claim 1. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn. The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.

Claim Rejections - 35 USC § 103
Claims 1-3 and 5-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clagett et al (EP 0315025; copy provided by Applicant) in view of Eichstadt et al (Synthesis and Characterization of Amorphous Partially Aliphatic Polyimide Copolymers Based on Bisphenol-A Dianhydride, Macromolecules 2002, 35, 7561-7568) and Matsuura (Polyimide Derived from 2,2'-Bis(trifluoromethyl)-4,4’-diaminobiphenyl. 1. Synthesis and Characterization of Polyimides Prepared with 2,2-Bis(3,4-dicarboxyphenyl)hexafluoropropane Dianhydride or Pyromellitic Dianhydride, Macromolecules 1991, 24, 5001-5005).
As to claims 1-3, Clagett discloses that blends of polyamides and polyimides exhibit desirable properties, and teaches that an amide imide copolymer has now been 

    PNG
    media_image1.png
    177
    684
    media_image1.png
    Greyscale

[In Clagett’s formula above, the amide “A” units correspond to presently recited amide units according to instant formula 2, while the imide “B” units correspond to presently recited imide units according to instant formula 1.] 
With regard to instant R1:
Clagett teaches that preferably, “W” is of formula 
    PNG
    media_image2.png
    43
    195
    media_image2.png
    Greyscale
(p 5), and most preferably “Z” is 
    PNG
    media_image3.png
    95
    251
    media_image3.png
    Greyscale
(p 6). Clagett utilizes this preferred dianhydride (i.e., 4,4’-isopropylidene-bis(4-phenyleneoxyphthalic anhydride; BPADA) as the dianhydride reactant in the majority of the examples (see Example 1, p 9, line 4, as well as examples 2 and 5-12). The dianhydride moiety in Clagett’s imide “B” unit derived from BPADA has a structure as recited in instant formula 1 (wherein R1 is a divalent aromatic group containing two –O- linking groups) and as recited in instant formula 1-1 (wherein R3 is –C(CH3)2-), and wherein n1 and m1 are 0. 
With regard to instant Y1 and E1
Clagett names several examples of organic diamines suitable for making the polyimide units (i.e., for providing “R” in the disclosed formula), including diamines which have C3-C10 aliphatic organic groups, such as 1,4-cyclohexanediamine, octamethylenediamine, hexamethylenediamine, nonamethylenediamine and decamethylenediamine (list bridging pp 7-8). The structure-property relationship for aliphatic diamines was known in the art. For example, Eichstadt teaches that incorporation of aliphatic monomers to form partially aliphatic polyimides has been used to counteract some of the shortcomings of wholly aromatic polyimides (e.g., deficiencies in processability, solubility, transparency, dielectric constant) (see p 7561, first paragraph). Eichstadt teaches that linear aliphatic diamines are flexible, and that the number of methylene units can determine the magnitude of the glass transition temperature as well as the crystalline/amorphous morphology of the polyimide (p 7561, upper right). 
Therefore, when preparing an amide imide copolymer as disclosed by Clagett, the person having ordinary skill in the art would have been motivated to select any suitable diamine structure for making polyimide units from the list disclosed by Clagett, including an aliphatic diamine, and particularly including hexamethylenediamine, in order to tailor the properties of the resulting polyimide for the intended application. It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared Clagett’s polyimide units by reacting Clagett’s preferred dianhydride (BPADA) with any of the suitable diamines named by Clagett, including 1,4-cyclohexanediamine, octamethylenediamine, hexamethylenediamine, nonamethylenediamine or decamethylenediamine, based on the desired structure-
A diamine moiety in Clagett’s imide “B” unit derived from any of the above-named aliphatic diamines has a structure as recited in instant formula 1 (wherein Y1 is C3 to C10 aliphatic and E1 is –NH-). For example, selection of hexamethylenediamine from Clagett’s list as the imide unit diamine results in a Y1-E1 (diamine) moiety according to instant formula 1, as well as according to instant formula 1-1 wherein p1 is 6.
With regard to instant Y3:
Clagett teaches three preferred diesters suitable as sources for “E” in the amide “A” units (p 4, line 57 to p 5, line 4), including diesters of terephthalic acid (p 5 line 4). It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared the amide units of Clagett’s amide imide copolymer by utilizing any of the three preferred diesters named by Clagett, including diester of terephthalic acid. An “E” unit in Clagett’s amide “A” repeating unit derived from terephthalic acid diester has a structure as recited in instant formula 2 wherein A of Y3 is a para-substituted C6 aromatic organic group, as well as recited in instant chemical formula 2-1 in claim 3 (first drawn structure in penultimate line of claim).
With regard to instant Y2, E2, E3 and E4:
The “G” group in Clagett’s disclosed polymer formula is derived from a diamine, and therefore the amide units in Clagett’s disclosed polymer (as shown at the top of p 3) have a structure according to instant chemical formulas 2 and 2-1, wherein E2, E3 and E4 are –NH-. Clagett’s “G” group corresponds to the presently recited “Y2” group. Clagett teaches several suitable structures for “G” in the amide “A” units, including 3) group. 
Matsuura teaches that introduction of flouroalkyl groups in polyimide films separates chromophoric groups and reduces electronic interaction between color-causing centers to lower the color intensity of the resulting polymer (p 5001, left). Matsuura teaches that 2,2’-bis(trifluoromethyl)-4,4’-diaminobiphenyl (TFDB) is effective for the synthesis of low thermal expansion and optically transparent polyimides (p 5001, right). 

    PNG
    media_image4.png
    215
    282
    media_image4.png
    Greyscale

 and finds that substitution of side methyl groups for side trifluoromethyl groups increases optical transparency (p 5004, lower left). Matsuura further teaches a waterproofing effect of fluorine atoms, resulting in decreased water absorption (p 5003, left), and finds that trifluoromethyl groups hinder interaction between neighboring molecules, resulting in increased solubility (p 5003, lower right). 
Clagett teaches that the products can be molded in any desired shape and are useful as structural and engineering materials to replace traditional materials in applications (p 8, lines 44-45) and discloses shaped articles that are tough, thermally 
A “G” unit in Clagett’s amide “A” repeating unit derived from TFDB has a structure as recited in instant formula 2 wherein “Y2” is a C6 to C30 divalent aromatic group containing at least one trifluoromethyl group, as well as recited in instant formula 2-1 in claim 3, wherein R4 is a single bond, R5 is CF3, and n2 and m2 are each 1.
As to the presently recited mole ratio of first:second repeating units:
Clagett further teaches that preferred copolymers comprise from 20-80 wt percent A (amide) units and 80-20 wt percent B (imide) units (p 3, lines 30-31). It would have been obvious to the person having ordinary skill in the art, therefore, to have prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05.
As to claims 5 and 6, as discussed above, Clagett discloses an amide imide copolymer according to instant claim 1 and according to Clagett’s formula: 

    PNG
    media_image1.png
    177
    684
    media_image1.png
    Greyscale
, wherein G is derived from TFDB, E is derived from terephthalic acid diester, W is derived from BPADA and R is derived from a C3-C10 aliphatic diamine. (“Z” is as defined for G or R, p 3, line 28). Clagett teaches that carrying out the process in one stage with all components mixed produces a random copolymer in which x, y, and z have no consistently recurring values. See p 8, lines 32-34. See also example 11, p 10, and claim 4 on p 11. It would have been obvious to the person having ordinary skill in the art to have prepared an amide imide copolymer according to modified Clagett according to any of the one or two stage methods described by Clagett on p 8, depending on the final copolymer structure desired (p 8, lines 32-33), including a one step, random copolymerization method. Random copolymerization of TFDB, terephthalic acid diester, BPADA and aliphatic diamine would result in at least some reaction of each diamine 
Alternatively, Clagett teaches reaction of essentially stoichiometric amounts of diester and diamine in a first stage, followed by further polymerization in a second stage with essentially stoichiometric amounts of a diamine and dianhydride to form a block copolymer wherein x and y are greater than 15 (p 8, lines 34-37). In the preparation of such a block copolymer from reaction of terephthalate and TFDB in a first stage, followed by reaction of hexamethylenediamine and BPADA in a second stage, as suggested by modified Clagett, at least some amount of terminal TFDB moieties from the first reaction stage must react with BPADA added in the second stage. Modified Clagett must therefore suggest a block copolymer which has a structure according to 
    PNG
    media_image1.png
    177
    684
    media_image1.png
    Greyscale
wherein reaction of the terminal TFDB amine moieties from the first stage with the BPADA added in the second stage results in TFDB-BPADA repeating units (i.e., units wherein Z in the formula above is derived from TFDB), which have a structure according to instant formulas 3 and 3-1. 
As to claim 7, modified Clagett suggests a random copolymer derived BPADA, aliphatic diamine, terephthalic diester and TFDB, as set forth in the rejection of claims 5 and 6 above. Clagett teaches that the combined concentrations of diesters and dianhydrides must be essentially equal to the combined concentrations of diamines used (p 8, lines 41-43), and teaches copolymers comprising 20-80 wt percent amide units and 80-20 wt percent imide units (p 3, lines 30-31). However, Clagett fails to specifically teach the recited molar ratios for each type of repeating unit. 
Eichstadt teaches that, for partially aliphatic copolyimides prepared from BPADA and various diamines, the combination of rigid aromatic groups with flexible aliphatic diamines in various proportions produced a systematic variation in both the thermal and mechanical properties of the polyimides (see p 7561, lower right). Eichstadt teaches that as aliphatic content increases, thermal stability decreases because of the susceptibility of methylene units to oxidative degradation and glass transition temperature decreases, which facilitates melt processing (p 7563, left). As aromatic content decreases, the materials become more transparent due to the reduction in charge transfer complexes (p 7566, lower right). See also conclusion on p 7567, right column.  As evidenced by Eichstadt’s disclosure, the person having ordinary skill in the art would have recognized that, when preparing a copolymer from a combination of monomers, the properties of the resulting copolymer can be predictably varied by varying the amounts of each different type of monomer. 
Therefore, when preparing a random copolymer by mixing BPADA and terephthalic diester with a stoichiometric amount of aliphatic diamine and TFDB, as suggested by modified Clagett, the person having ordinary skill in the art would have 
As to claim 8, modified Clagett suggests a copolymer according to claim 1, as set forth above. Clagett further teaches that x, y and z in the copolymer formula are each integers from 1 to 100,000 (p 3, lines 28-29). Selection of “1” for each variable x, y and z corresponds to a molecular weight below the claimed range, while selection of 100,000 for each variable corresponds to a molecular weight above the claimed range. Case law has established that a prima facie case of obviousness is established where the claimed ranges overlap the ranges disclosed by the prior art. See MPEP 2144.05. It would have been obvious to the person having ordinary skill in the art, therefore, to have selected any appropriate value for each of the variables x, y and z in the copolymer of modified Clagett in order to achieve the desired polymer molecular weight, including values of x, y and z which correspond to a molecular weight within the presently claimed range.
 As to claim 9, modified Clagett suggests a copolymer according to claim 1, as set forth above. Clagett teaches that the products can be molded in any desired shape, (p 8, lines 44-47). Eichstadt discloses preparation of films for property characterization (p 7562, lower right), as does Matsuura (see p 5001, second paragraph; p 5002, lower 
As to claims 10 and 11, modified Clagett suggests a film according to claim 9, as set forth above. Clagett fails to specifically teach the presently recited water absorbency and glass transition properties, as presently recited. 
However, as previously discussed, Eichstadt teaches that increasing aliphatic content decreases Tg and thermal stability, and that lower Tg facilitates melt processing (p 7563, left column). Therefore, when preparing a copolymer from a combination of aromatic and aliphatic monomers, the person having ordinary skill in the art would have been motivated to select an appropriate glass transition temperature for achieving the desired balance between melt processability and thermal stability, and would have understood how to do so (increase or decrease the aliphatic content to decrease or increase Tg). 
Additionally, Matsuura teaches that fluorine atoms have a waterproofing effect, which is responsible for decreasing water absorption and stabilizing dielectric constant (p 5003, lower left). Matsuura further teaches that low water absorption polyimides are needed to prevent metal corrosion (p 5001, left column). Therefore, when preparing a copolymer from a combination of monomers both with and without fluorine atoms, the 
It would have been obvious to the person having ordinary skill in the art, therefore, to have prepared a copolymer from BPADA, terephthalic diester, aliphatic diamine and TFDB (fluorinated diamine) having any appropriate Tg and any appropriate water absorption, including a Tg and water absorbency within the presently claimed ranges, based on the thermal stability, processability, and water absorbency requirements of the intended application.

Response to Arguments
Applicant's arguments filed 6/17/2021 have been fully considered. 
Applicant argues (p 13) that claim 1 requires a trifluoromethyl group on the diamine moiety of the amide unit, while Matsuura teaches trifluoromethyl groups on the diamine moiety of an imide unit. Applicant argues that, therefore, Matsuura would lead one of skill away from the requirements of the claimed invention, as Matsuura would lead one to form Clagett’s imide units (and not amide units) utilizing a diamine with a trifluoromethyl group. 
However, Clagett teaches that blends of polyamides and polyimides are known to exhibit desirable properties, and that the disclosed amide imide copolymers which have been prepared have excellent properties (p 2, lines 30-38). The person having ordinary skill in the art would have recognized that a copolymer generally has properties 
Given Clagett’s discussion of polyimide/polyamide blends in the background of the invention, and further given the knowledge of a person of ordinary skill in the art with regard to the relationship between copolymers and respective homopolymers (such as evidenced by Schork), the person having ordinary skill in the art would have considered teachings relating to polyimide polymers to be reasonably pertinent to Clagett’s disclosure of amide imide copolymers. Therefore, the person having ordinary skill in the art would have considered a teaching regarding the structure-property relationship for a diamine used to form polyimide polymers to be pertinent and applicable to the use of the diamine to form a copolymer of polyamide and polyimide (i.e., an amide imide copolymer). In other words, the person having ordinary skill in the art would have reasonably expected the properties and advantages imparted to a polyimide by including side trifluoromethyl groups on the diamine unit (e.g., decreased coloration, increased optical transparency, decreased water absorption and increased solubility) to also be imparted to a copolymer of polyimide and polyamide by including side trifluoromethyl groups on the diamine unit. Therefore, Applicant’s argument (that one would not have been motivated to utilize Matsuura’s TFDB to form Clagett’s “G” moiety because Matsuura discloses formation of imide units rather than amide units) is unpersuasive. 
Additionally, Clagett discloses formation of a random copolymer, wherein all reactants are mixed together in one stage. One having ordinary skill in the art would understand, therefore, that the “G” and “R” diamine monomers of Clagett would each react with both “E” diacid and “W” dianhydride monomers, and therefore, use of TFDB as the “G” diamine monomer would produce both imide units containing TFDB moieties and amide units containing TFDB moieties. Therefore, Applicant’s argument (that one would not have been motivated to utilize Matsuura’s TFDB to form Clagett’s “G” moiety because Matsuura discloses formation of imide units rather than amide units) is further unpersuasive because the use of TFDB as Clagett’s “G” diamine would result in formation of some imide units derived from TFDB within the random copolymer.
If further clarification of this point is needed, the following discussion of Clagett’s disclosed polymer is provided:
Clagett teaches a polymer comprising amide A units and imide B units. 
The amide A units are formed from reaction of a diamine with a difunctional acid monomer (i.e., with esters of diacid), while the imide B units are formed from the reaction of a diamine a tetrafunctional acid monomer (i.e., with dianhydrides of tetracarboxylic acid). 
In Clagett’s structural formula, the diamine moiety of the amide A unit is designated “G,” while the diamine moiety of the imide B unit is designated “R.”
Clagett teaches and exemplifies preparation of the copolymer in one stage with all components mixed to produce a random copolymer (p 8, lines 32-34; p 10, example 11). 
In a random process as disclosed by Clagett, the “G” diamine and the “R” diamine will react randomly with the “E” diacid and the “W” dianhydride, thereby producing a random copolymer which, in addition to the amide “G-E” units and imide “W-R” units shown in Clagett’s structural formula, further comprises imide “G-W” units and amide “R-E” units. 
Applicant further argues (pp 14-15) that Clagett exemplifies relative proportions of first and second repeating units outside of the range recited in claim 1. However, Applicant’s argument is unpersuasive, as disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments (MPEP 2123).
Applicant further argues pp 15-16 that sections of the action (quoted) contain assertions which are conclusory and unsubstantiated. However, Applicant has not provided any specific reasoning or explanation as to why Applicant believes the quoted sections to be conclusory and unsubstantiated. The examiner is confused by the argument, as the quoted sections explain that, e.g., a hexamethylenediamine moiety has a structure according to instant Y1-E1, and a terephthalic acid diester moiety has a structure according to instant Y3. Because applicant has not clearly stated or provided any reasoning which indicates that the Examiner’s findings are in error, applicant’s argument is unpersuasive. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL KAHN whose telephone number is (571)270-7346.  The examiner can normally be reached on Monday to Friday, 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RACHEL KAHN/Primary Examiner, Art Unit 1766